Cooke, J.
(dissenting). While I agree with the court’s disposition of Herndon’s first three contentions, I cannot abide by its resolution of the final question, i.e., whether evidence that was ruled inadmissible in the criminal proceedings against plaintiff, due to illegal search and seizure, must also be excluded at the civil trial arising out of the same facts, particularly where plaintiff took the stand and denied having committed any crime. This is a question of first impression and its resolution turns on the evolving exclusionary doctrine of Mapp v. Ohio (367 U. S. 643). In that case, the United States Supreme Court ruled that evidence which was seized in violation of the Fourth Amendment by State officials was required to be excluded in a criminal trial in- State courts. In so ruling, the court (p. 656) cited Elkins v. United States (364 U. S. 206, 217) as recognizing “ that the purpose of the exclusionary rule ‘is to deter — to compel respect for the constitutional guaranty in the only effectively available way — by removing the incentive to disregard it.’” The court further noted that the State, by admitting evidence unlawfully seized, serves to encourage disobedience to the Federal Constitution which it is bound to uphold. The Mapp decision has been extended to civil proceedings involving penalties or forfeitures, the rationale being that the deterrent effect of the exclusionary rule is just as essential to the integrity of the proceeding regardless of the label applied (Plymouth Sedan v. Pennsylvania, 380 U. S. 693; Matter of Finn’s Liq. Shop. v. State Liq. Auth., 24 N Y 2d 647, 653, cert. den. 396 U. S. 840; Incorporated Vil. of Laurel Hollow v. Laverne Originals, 17 N Y 2d 900; Matter of Genovese v. Hostetter, 33 A D 2d 531; Chmielewski v. Rosetti, 59 Misc 2d 335; Reyes v. Rosetti, 47 Misc 2d 517; see Anno, Admissibility, in a Civil Case, of Evidence Obtained by Unlawful Search and Seizure, 5 ALR 3d 670; see generally Comment, Fourth Amendment and Exclusionary Rule in Civil Cases, 43 Denver L. J. 511). In Matter of Finn’s Liq. Shop v. State Liq. Auth. (supra, p. 653), the Court of Appeals, in excluding evidence illegally seized by agents of the State Liquor Authority in an administrative proceeding, stated thatTo the extent that the State, or its agents, can bypass the deterrent effect of the exclusionary rule by using the fruits of an illegal search, in a ‘ civil’ or 1 administrative’ proceeding, the incentive for enforcement and investigative personnel to exceed constitutional limitations on their activity remains and the effectiveness of the rule as a deterrent is diminished.” This solicitousness for Fourth Amendment rights, which, unlike Fifth and Sixth Amendment rights, are not limited to criminal proceedings (Terpstra v. Niagara Fire Ins. Co., 26 N Y 2d 70), was recently reasserted by the Court of Appeals in Terpstra v. Niagara Fire Ins. Co. (supra, pp. 74-75) where the court said: “ [Fourth Amendment] Rights are breached at the time the Government wrongfully invades the citizen’s privacy * * *. The victim of such action has in no way voluntarily or freely made evidence available *637to the Government. # * # Thus, under the Fourth Amendment, the citizen has a right to be secure in his belongings and this security ought reasonably to extend to whatever use is to be made of this illegally obtained evidence even if it falls into the hands of private parties for private purposes ” (emphasis supplied). Thus, following Terpstra, the state of the exclusionary rule in New York would appear to be as follows: evidence illegally seized by private parties may be used in both civil (Saekler v. Saekler, 15 N Y 2d 40) and criminal proceedings (People v. Mormon, 22 N Y 2d 378, cert. den. 393 U. S. 1057); evidence illegally seized by governmental agents may not be used in civil proceedings that are penal in nature (Matter of Finn’s J2q. Shop v. State Liq. Auth., supra), nor may such evidence generally be used by private parties in purely civil cases >(Terpstra v. Niagara Fire Ins. Co., supra,)'. May a government, then, in a purely civil proceeding use evidence that has been illegally seized by its agents? The answer, under the line of decisions cited above, is plainly that it cannot (see Barker, Admissibility in Civil Actions of Constitutionally Protected Evidence: Some Brief Observations, 34 Albany L. Rev. 512, 514-515). It remains to be considered, however, whether such evidence may be used to impeach a party or witness. In Walder v. United States (347 U. S. 62, 65), the Supreme Court, in addressing itself to this very question, commented: “.It is one thing to say that the Government cannot make an affirmative use of evidence unlawfully obtained. It is quite another to say that the defendant can turn the illegal method by which evidence in the Government’s possession was obtained to his own advantage, and provide himself with a shield against contradiction of his untruths. Such an extension of the Weeks doctrine would be a perversion of the Fourth, Amendment. *■ * * [T]here is hardly justification for letting the defendant affirmatively resort to perjurious testimony in reliance on the Government’s disability to challenge his credibility.” (See, also, People v. Johnson, 27 N Y 2d 119, 122-23, cert. den. 401 TT. S. 966; Terpstra v. Niagara Fire Ins. Go., 26 N Y • 2d 70, 74; Dixson v. State of New York, 30 A D 2d 626.) Our Court of Appeals, in a different context, has commented that such a rule would make little sense (Terpstra v. Niagara Fire Ins. Go., supra, p. 74). I would therefore hold that, although in a civil trial evidence which has been illegally obtained by governmental agents must be excluded in the case in chief, nevertheless, such evidence is admissible to impeach the credibility of a party or witness upon appropriate limiting instructions (cf. People v. Johnson, 27 N Y 2d 119, supra). Since the trial court did not limit the use of the illegally seized evidence to impeachment purposes, despite the lack of exception to the charge and in view of the substantial danger of prejudice to the appellant, I would reverse the judgment and order a new trial in the interests of justice (Winger v. Trombley14 A D 2d 963; Peerless Cas. Co. v. Bordi, 6 A D 2d 21).